DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DAVID CLERVEAUX,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-767

                               [July 1, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes,
Judge; L.T. Case No. 16-000915CF10A.

  David Clerveaux, Pompano Beach, pro se.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KLINGENSMITH, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.